TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT 10.10 Date: as of March 26, 2009 RUSHMORE SHIPPING LLC, as Owners BEEKMAN SHIPPING CORP., as Charterers -and- TBS INTERNATIONAL LIMITED, as Guarantor FIRST AMENDATORY AGREEMENT Amending and Supplementing the Bareboat Charter Party dated as of January 24, in respect of the Panamanian registered and Philippine bareboat registered LAGUNA BELLE FIRST AMENDATORY AGREEMENT dated as of March 26, 2009 (this “Agreement”) AMONG (1) RUSHMORE SHIPPING LLC, a Marshall Islands limited liability company, as owners (the “Owners”); (2) BEEKMAN SHIPPING CORP., a Marshall Islands corporation, as bareboat charterers (the “Charterers”); and (3) TBS INTERNATIONAL LIMITED, a Bermuda company, as guarantor (the “Guarantor”). WITNESSETH THAT: WHEREAS, the Owners, the Charterers and the Guarantor are parties to a bareboat charter party dated as of January 24, 2007 (the “Charter”); WHEREAS, the obligations of the Charterers under the Charter are guaranteed by the Guarantor pursuant to Clause 53 of the Charter; WHEREAS, as of the date hereof the Guarantor is in breach of its obligations under Clause 35(3)(a) of the Charter; and WHEREAS, upon the terms and conditions stated herein, the parties hereto have agreed to: (a) waive the Guarantor’s breach of its obligations under Clause 35(3)(a) of the Charter; and (b) waive the requirements of Clause 35(3)(a) of the Charter with effect on and from the date hereof until 12:00 am on January 1, 2010. NOW, THEREFORE, in consideration of the premises set forth above, the covenants and agreements hereinafter set forth, the parties hereto agree as follows: 1 DEFINITIONS 1.1 Defined terms.Capitalized terms used but not defined herein shall have the meaning assigned such terms in the Charter. 2 BREACH, WAIVER AND AMENDMENT 2.1 Fee.In consideration of payment by the Charterer of a fee to the Owner in an amount to be determined between the Owner and the Charterer and paid by the Charterer within 21 days of the date hereof, the Owner and the Charterer hereby agree to the following clauses 2.2 to 2.8 in respect of the Charter. 2.2 Breach of Clause 35(3)(a).The Guarantor acknowledges and agrees that, as of the date of this Agreement, it is in breach of Clause 35(3)(a) of the Charter. 2.3 Waiver of breach.The Owner hereby waives, as of the date hereof, the Guarantor’s breach of Clause 35(3)(a) of the Charter. 2.4 Amendment.Clauses 35(3)(a) and (b) of the Charter are amended and restated to read as follows: “(a) to be in compliance with: (i) the financial covenants set forth in Section 7.13 of the Credit Agreement dated July 31, 2006 (as amended or supplemented from time to time, the “Bank of America Credit Facility”) among the Guarantor and certain of its subsidiaries as borrowers, Bank of America, N.A., as Administrative Agent and a Lender, Citibank, N.A., as Syndication Agent and a Lender, Westlb AG New York Branch, as Documentation Agent and a Lender, Keybank, N.A. as a Lender, LaSalle Bank, National Association, as a Lender, North Fork Business Capital Corporation, as a Lender, and Webster Bank National Association, as a Lender, upon the terms and conditions of which a $140.0 million credit facility was made available to the Guarantor and certain of its subsidiaries; and (ii) clauses 10.2(h)(ii) and 10.2(i)(i) of the Loan Agreement dated as of January 16, 2008, as amended by the First Amendatory Agreement thereto dated as of March 23, 2009, among (i) Bedford Maritime Corp., Brighton Maritime Corp., Hari Maritime Corp., Prospect Navigation Corp., Hancock Navigation Corp., Columbus Maritime Corp. and Whitehall Marine Transport Corp. as Borrowers, (ii) the Guarantor as Guarantor, (iii) the banks and financial institutions named therein as Lenders, (iv) DVB Group Merchant Bank (Asia) Ltd. as Facility Agent and Security Trustee, (v) The Governor and Company of the Bank of Ireland (“BOI”) as Payment Agent, (vi) DVB Bank AG, BOI and Natixis as Swap Banks and (vii) Mount Washington LLC as Arranger; and (b) to subordinate any and all claims of whatever nature which the Guarantor has or may hereafter have against the Charterer to any and all claims of whatever nature which the Owner has or may hereafter have against the Charterer during the Charter Period and until all Charter Party Obligations have been fulfilled.” 2.5 Temporary waiver of Clause 35(3)(a)(i).The parties hereto agree to waive the requirements of Clause 35(3)(a)(i) of the Charter, as amended above, with effect on and from the date hereof until 12:00 am on January 1, 2010, provided that the Guarantor shall maintain the following between the date hereof and 12:00 am on January 1, 2010 (and for the avoidance of doubt the requirements of Clause 35(3)(a)(i) of the Charter, as amended above, shall be reinstated at 12:01 am on January 1, 2010 and shall be effective at all times thereafter): (a) at all times, cash and Cash Equivalents of not less than $40,000,000, to be tested on the last day of each month; and (b) a Consolidated Interest Charges Coverage Ratio of not less than 1.10 to 1.00 at June 30, 2009, 1.35 to 1.00 at September 30, 2009 and 1.75 to 1.00 at December 31, 2009. For purposes of (a) and (b) above: “Attributable Indebtedness” means, on any date: (i) in respect of any Capitalized Lease of any person, the capitalized amount thereof that would appear on a balance sheet of such person prepared as of such date in accordance with GAAP; (ii) in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease or similar payments under the relevant lease or other applicable agreement or instrument that would appear on a balance sheet of such person prepared as of such date in accordance with GAAP if such lease or other agreement or instrument were accounted for as a Capitalized Lease; and (iii) all Synthetic Debt of such person. “Capitalized Leases” means all leases that have been or should be, in accordance with GAAP, recorded as capitalized leases. “Cash Equivalents” means any of the following types of Investments, to the extent owned by the Guarantor or any of its Subsidiaries free and clear of all Security Interests (other than Security Interests created under the Finance Documents and other Security Interests permitted hereunder): (i) readily marketable obligations issued or directly and fully guaranteed or insured by the United States of America or any agency or instrumentality thereof having maturities of not more than 360 days from the date of acquisition thereof; provided that the full faith and credit of the United States of America is pledged in support thereof; (ii) time deposits with, or insured certificates of deposit or bankers’ acceptances of, any commercial bank that (1) (A) is a Lender or (B) is organized under the laws of the United States of America, any state thereof or the District of Columbia or is the principal banking subsidiary of a bank holding company organized under the laws of the United States of America, any state thereof or the District of Columbia, and is a member of the Federal Reserve System, (2) issues (or the parent of which issues) commercial paper rated as described in clause (iii) of this definition and (3) has combined capital and surplus of at least $1,000,000,000, in each case with maturities of not more than 90 days from the date of acquisition thereof; (iii) commercial paper issued by any person organized under the laws of any state of the United States of America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case with maturities of not more than 180 days from the date of acquisition thereof; and (iv) Investments, classified in accordance with GAAP as current assets of the Guarantor or any of its Subsidiaries, in money market investment programs registered under the Investment Company Act of 1940, which are administered by financial institutions that have the highest rating obtainable from either Moody’s or S&P, and the portfolios of which are limited solely to Investments of the character, quality and maturity described in clauses (i), (ii) and (iii) of this definition. “Consolidated EBITDA” means, at any date of determination, an amount equal to Consolidated Net Income of the Guarantor and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period, plus the following to the extent deducted in calculating such Consolidated Net Income (and without duplication): (i) Consolidated Interest Charges; (ii) the provision for Federal, state, local and foreign income taxes payable; (iii) depreciation and amortization expense; (iv) net losses from the sales of Ships as permitted under this Agreement or vessels as permitted under the Bank of America Credit Facility; and (v) any noncash impairment charges incurred during each fiscal year of the Guarantor and its Subsidiaries ending December 31, 2008 and December 31, 2009 in respect of any of the Guarantor’s or its Subsidiaries’ goodwill and vessels (in each case of or by the Guarantor and its Subsidiaries for such Measurement Period), minus, to the extent included in calculating such Consolidated Net Income, all net gains from the sales of Ships as permitted under this Agreement or vessels as permitted under the Bank of America Credit Facility (in each case of or by the Guarantor and its Subsidiaries for such Measurement Period), provided that, to the extent characterized as interest on the income statements of the Guarantor and its
